           Case 3:20-cv-05809-VC Document 29 Filed 11/02/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  PETER KAGEL,                                        Case No. 20-cv-05809-VC
                  Plaintiff,
                                                      ORDER GRANTING MOTION TO
           v.                                         DISMISS
  JAY LAURENCE RAFTERY, et al.,                       Re: Dkt. No. 11
                  Defendants.



       The motion to dismiss for lack of jurisdiction is granted. Because Kagel seeks the same

relief (namely, attorneys’ fees) that the state court denied him in Linton v. County of Contra

Costa, 31 Cal. App. 5th. 628 (2019), this case almost certainly constitutes a collateral attack on a

state court decision over which this Court lacks subject matter jurisdiction. Bell v. City of Boise,

709 F.3d 890, 897 (9th Cir. 2013). But even if that were not the case, Kagel has not pled

sufficient facts to support a finding of subject matter jurisdiction on the basis of either a federal
question or diversity.

       It appears highly unlikely that Kagel could amend the complaint in a way that would

allow him to proceed in federal court. Nonetheless, in an abundance of caution, dismissal is with

leave to amend. Any amended complaint must be filed within 14 days of this order.



       IT IS SO ORDERED.

Dated: November 2, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
